Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 06/16/2019 is acknowledged and has been entered.
	Claims 38 and 52 have been amended.  

3.	Claims 31-39, 41-43 and 46-53 are pending in the application. Claims 39 and 41 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.

4.	Claims 31-38, 42-43 and 46-53 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 02/17/2022.

	New Grounds of Rejection
Claim Rejections – 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 48 is indefinite because claim 48 depends on claim 31, claim 48 recites “a third vector”; however, claim 31 does not recite “a second vector”. It is submitted that the claim cannot be unambiguously construed and therefore fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 31-32, 35, 38, 43 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolai et al. (US 8323662, issued on December 4, 2012).
	Claims 31-32, 35, 38, 43 and 50 are herein drawn to a method of making a genetically modified immune cell, comprising: delivering a first vector to an immune cell, wherein the first vector comprises a VPX protein and a nucleic acid encoding a payload protein, wherein the payload protein is IL-2.
	Nicolai et al. teach a method of generating a pseudotyped lentiviral vector particle comprising: a lentiviral vector genome comprising a polynucleotide encoding an exogenous antigen and a VPR protein, wherein the method further comprises transducing said lentiviral vector to a cell, wherein the cell is a human dendritic cell, monocyte, or macrophage; see entire document, e.g. claims 1, 5-7 and 20-21, col. 43-lines 27-32, Examples 6-8.
	For claim 38, Nicolai et al. teach wherein the lentiviral vector genome further 
comprises a nucleotide sequence encoding a dendritic cell maturation/stimulatory factor, e.g. IL-2, see claims 20-21.
	For claim 43, Nicolai et al. teach the nucleotide sequence encoding an antigen is operably linked to a promoter; see col. 3-lines 56-61.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 31, 33-34, 36-37, 42, 46-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolai et al. (US 8323662, issued on December 4, 2012) in view of Gill et al. (US 20180244748, effective filing date 07/28/2015, IDS).
Claims 33-34 and 51 are herein drawn to the method of claim 31, further comprising differentiating the immune cell subsequent to or concurrently with the delivering a first vector to an immune cell, wherein the differentiating the immune cell comprises contacting the immune cell with GM-CSF.
	Claims 36-37 are herein drawn to the method of claim 31, wherein the delivering comprises contacting the immune cell with the first vector at a multiplicity of infection. 
	Claim 42 is herein drawn to the method of claim 31, wherein the first vector further comprises a nucleic acid encoding a suicide gene system.
	Claims 46-49 are herein drawn to the method of claim 31, further comprising: delivering a second vector and/or third vector to the immune cell, wherein the second vector comprises a nucleic acid encoding a Cas9 endonuclease; and delivering a first polynucleotide to the immune cell, wherein the first polynucleotide encodes a CRISPR guide RNA, wherein the CRISPR guide RNA is VEGF or EGF.
	Claims 52-53 are herein drawn to a method of making a genetically modified immune cell, comprising: (i) delivering a vector to a primary monocyte, wherein the vector comprises a VPX protein and a nucleic acid encoding a payload; and (ii) differentiating the primary monocyte, wherein step (ii) is performed subsequent to or concurrently with step (i).
	The teachings of Nicolai et al. have been set forth in the above rejection of claims 31-32, 35, 38, 43 and 50 under 35 U.S.C. 102(a)(1).
	Nicolai et al. do not teach differentiating the immune cell, a multiplicity of infection, a suicide gene, and second/third vector.
However, these deficiencies are remedied by Gill et al.
Gill et al. teach monocyte derived macrophages were generated by differentiating CD14+ selected cells in GM-CSF; see [0081-0082], [0364].
Gill et al. teach primary human macrophages were transduced with varying multiplicities of infection; see [0322].
Gill et al. teach suicide expression vector; see [0241].
Gill et al. teach a method of modifying a cell, comprising: introducing a chimeric antigen receptor (CAR) into the monocyte, macrophage, or dendritic cell; see entire document, e.g. abstract, [0005-0007], claim 1. Gill et al. teach the CAR comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF); see [0213-0216]. Gill et al. teach a vector may be used to introduce the CAR into a monocyte, or macrophage; the vector comprising a nucleic acid sequence encoding the CAR, the vector comprises site directed insertion vector (e.g. CRISPR/Cas9); see [0241], [0331]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to make a genetically modified macrophages comprises a first vector comprising VPX protein and IL-2, a second vector and/or a third vector comprising a chimeric antigen receptor (CAR) which comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF). One would have been motivated to do so because Nicolai et al. teach a method of generating a pseudotyped lentiviral vector particle comprising: a lentiviral vector genome comprising a polynucleotide encoding an exogenous antigen and a VPR protein, wherein the method further comprises transducing said lentiviral vector to a cell, wherein the cell is a human dendritic cell, monocyte, or macrophage, Nicolai et al. teach wherein the lentiviral vector genome further comprises a nucleotide sequence encoding a dendritic cell maturation/stimulatory factor, e.g. IL-2; Gill et al. teach a method of making a modified cell comprising a chimeric antigen receptor (CAR), wherein cell is a macrophage, Gill et al. teach a vector may be used to introduce the CAR into a monocyte, or macrophage, the vector comprising a nucleic acid sequence encoding the CAR which comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF), the vector comprises site directed insertion vector (e.g. CRISPR/Cas9). Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to make a genetically modified macrophages comprises a first vector comprising VPX protein and IL-2, a second vector and/or a third vector comprising a chimeric antigen receptor (CAR) which comprises an antigen binding domain that binds to a tumor antigen (e.g. VEGF or EGF), because some teachings, suggestion, or motivation in the prior arts that would lead to one of ordinary skill to modify the prior art references to arrive at the claimed invention.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, some teachings, suggestion, or motivation in the prior arts that would lead to one of ordinary skill to modify the prior art references to arrive at the claimed invention.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642